Order entered January 2, 2020




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-01536-CV

            IN THE INTEREST OF A.P., M.P., N.J., F.J., AND A.J., CHILDREN

                                On Appeal from the County Court
                                    Kaufman County, Texas
                                Trial Court Cause No. 100802CC

                                              ORDER
        This termination of parental rights is an accelerated appeal. The notice of appeal was

filed December 13, 2019, making the record due December 23, 2019. See TEX. R. APP. P.

35.1(b). On December 30, 2019, court reporter Kelly Simmons notified the Court she reported

the trial on dates September 16 through September 18, 2019, and that Sharron Rankin reported

the remainder of the trial. Ms. Simmons then filed a request for a forty-five day extension of

time to file the reporter’s record.

        We GRANT the request to the extent we ORDER the complete reporter’s record filed by

January 10, 2020. We caution Ms. Simmons and Ms. Rankin that the failure to file the

complete reporter’s record by that date may result in the Court taking whatever steps it has

available to ensure this appeal proceeds in a timely and expeditious manner which may include

ordering the court reporters not sit until the complete reporter’s record is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Tracy Gray,

Presiding Judge, County Court at Law; Shelly Etheridge, official court reporter; Kelly Simmons;

deputy court reporter; Sharron Rankin, court reporter; and counsel for all parties.

                                                     /s/     KEN MOLBERG
                                                             JUSTICE